DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure is not found nor suggested by the prior art of record. 
In detail claim 1 recites an image forming apparatus a non-interlock power supply configured to supply a voltage independently of the interlock condition, if the AC power supply is supplying the AC voltage; an interface to which an external power supply is connected; a switch drive circuit configured to turn on the switch based on a predetermined switch-on signal in a state where the voltage from the interlock power supply is supplied, or due to the test voltage being supplied from the test power supply via the input portion and an operating voltage being supplied from the external power supply in a state where the voltage from the interlock power supply is not supplied; a first wiring pattern that connects the interface and the switch drive circuit to each other; a second wiring pattern that is connected to the non-interlock power supply; and a constant-voltage element provided on the first wiring pattern, wherein the constant-voltage element is provided between a first section of the first wiring pattern in which a distance between the first wiring pattern and the second wiring pattern satisfies a predetermined insulating .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836